Electronically Filed
                                                         Supreme Court
                                                         SCWC-11-0000713
                                                         29-SEP-2014
                                                         09:50 AM
                           SCWC-11-0000713


           IN THE SUPREME COURT OF THE STATE OF HAWAI'I



            SUSAN BLAU, Respondent/Claimant-Appellee,


                                 vs.


                    AIG HAWAII INSURANCE COMPANY,

                   Petitioner/Respondent-Appellant.



         CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS

              (CAAP-11-0000713; S.P. NO. 09-1-0041)


       ORDER REJECTING APPLICATION FOR WRIT OF CERTIORARI

 (By: Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson, JJ.)


          Petitioner/Respondent-Appellant AIG Hawaii Insurance

Company’s application for writ of certiorari filed on August 21,

2014, is hereby rejected.

          DATED:    Honolulu, Hawai'i, September 29, 2014.

James T. Wong                     /s/ Mark E. Recktenwald

for petitioner

                                  /s/ Paula A. Nakayama


                                  /s/ Sabrina S. McKenna


                                  /s/ Richard W. Pollack


                                  /s/ Michael D. Wilson